EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in phone conversation with Brian Brisnehan on 6/15/2022.

The application has been amended as follows: 
In the Claims:
1-5.	(Canceled)  

6. 	(Currently Amended)  A method comprising: 
receiving, by an item delivery system, a delivery requirement associated with a delivery vehicle, wherein the delivery vehicle includes a drive assembly, and wherein the delivery requirement includes item specification data associated with an item to be delivered, the item specification data including at least one of an item weight, an item size, or an item type; 
determining, by the item delivery system, and based at least in part on the delivery requirement and the drive assembly, a configuration of cassette assemblies, wherein determining the configuration of cassette assemblies includes:
determining a locker cassette assembly including a configuration of lockers, based at least in part on the item specification data, wherein the locker cassette assembly is attachable to the drive assembly; and 
determining a passenger cassette assembly separate from the locker cassette assembly, wherein the passenger cassette assembly includes a passenger compartment, and wherein the passenger cassette assembly is attachable to the drive assembly; and 
assembling the delivery vehicle, by the item delivery system, wherein assembling the delivery vehicle includes: 
attaching the locker cassette assembly to the drive assembly of the delivery vehicle, wherein attaching the locker cassette assembly includes orienting the locker cassette assembly to position the configuration of lockers on a first lateral side of the delivery vehicle; and 
attaching the passenger cassette assembly to the drive assembly of the delivery vehicle, wherein attaching the passenger cassette assembly includes orienting the passenger cassette assembly to position a door for accessing the passenger compartment on a second lateral side of the delivery vehicle.  

7. 	(Previously Presented)  The method of claim 6, further comprising: 
causing loading of the item into a locker of the locker cassette assembly, wherein the loading of the item is performed before the locker cassette assembly is attached to the drive assembly of the delivery vehicle. 

8. 	(Previously Presented)  The method of claim 7, wherein the locker cassette assembly further comprises a second item in a second locker of the locker cassette assembly, and
wherein the item and the second item are determined from a plurality of items for inclusion in the locker cassette assembly based at least in part on an optimal route for delivery.

9. 	(Previously Presented)  The method of claim 7, further comprising: 
causing loading of a second item into a second locker of the locker cassette assembly,  
wherein loading the second item comprises detaching the locker cassette assembly from the drive assembly, loading the second item into the second locker, and reattaching the locker cassette assembly to the drive assembly.  

10. 	(Previously Presented)  The method of claim 6, wherein determining the locker cassette assembly comprises:
determining a transportation requirement associated with the item, wherein the transportation requirement comprises at least one of a locker temperature requirement, a locker padding requirement, or a locker security requirement; and 
determining that the locker cassette assembly satisfies the transportation requirement associated with the item.  

11. 	(Original)  The method of claim 6, further comprising: 
determining a pick-up location associated with the item; 
determining a destination location associated with the item; 
determining a route including the pick-up location and the destination location; and 
transmitting the route to the delivery vehicle.  

12. 	(Canceled)  

13. 	(Previously Presented)  The method of claim 6, further comprising: 
determining a first pick-up location associated with the item; 
determining a second pick-up location associated with a passenger; 
determining a destination location associated with the passenger; 
determining a route including the first pick-up location, the second pick-up location, and the destination location; and 
transmitting the route to the delivery vehicle.  

14. 	(Previously Presented)  The method of claim 13, wherein determining the configuration of cassette assemblies is based at least in part on determining a locker of the locker cassette assembly is accessible from within the passenger compartment of the passenger cassette assembly. 

15. 	(Previously Presented)  The method of claim 6, wherein a vehicle body of the delivery vehicle comprises a receptacle sized to receive the locker cassette assembly and the passenger cassette assembly, and wherein the locker cassette assembly and the passenger cassette assembly are removably and non-destructively coupled within the receptacle of the vehicle body. 

16. 	(Previously Presented)  The method of claim 6, wherein: 
the locker cassette assembly is formed integrally with a vehicle body of the delivery vehicle; and
the vehicle body including the locker cassette assembly is removably and non-destructively coupled to the drive assembly.

17. 	(Currently Amended)  One or more non-transitory computer-readable media storing processor-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
receiving, by an item delivery system, a delivery requirement associated with a delivery vehicle, wherein the delivery vehicle includes a drive assembly, and wherein the delivery requirement includes item specification data associated with an item to be delivered, the item specification data including at least one of an item weight, an item size, or an item type; 
determining, by the item delivery system, and based at least in part on the delivery requirement and the drive assembly, a configuration of cassette assemblies, wherein determining the configuration of cassette assemblies includes:
determining a locker cassette assembly including a configuration of lockers, based at least in part on the item specification data, wherein the locker cassette assembly is attachable to the drive assembly; and 
determining a passenger cassette assembly separate from the locker cassette assembly, wherein the passenger cassette assembly includes a passenger compartment, and wherein the passenger cassette assembly is attachable to the drive assembly; and 
assembling the delivery vehicle, by the item delivery system, wherein assembling the delivery vehicle includes: 
attaching the locker cassette assembly to the drive assembly of the delivery vehicle, wherein attaching the locker cassette assembly includes orienting the locker cassette assembly to position the configuration of lockers on a first lateral side of the delivery vehicle; and 
attaching the passenger cassette assembly to the drive assembly of the delivery vehicle, wherein attaching the passenger cassette assembly includes orienting the passenger cassette assembly to position a door for accessing the passenger compartment on a second lateral side of the delivery vehicle.  

18. 	(Previously Presented)  The one or more non-transitory computer-readable media of claim 17, wherein determining the locker cassette assembly comprises:
determining a transportation requirement associated with the item, wherein the transportation requirement comprises at least one of a locker temperature requirement, a locker padding requirement, or a locker security requirement; and 
determining that the locker cassette assembly satisfies the transportation requirement associated with the item.  

19-21. 	(Canceled)  

22. 	(Previously Presented)  The method of claim 6, wherein determining the passenger cassette assembly includes determining an interior feature of the passenger compartment based at least in part on the item type of the item to be delivered.  

23. 	(Previously Presented)  The method of claim 6, wherein determining the configuration of cassette assemblies includes: 
determining a first size of the locker cassette assembly, based at least in part on the delivery requirement; and 
determining a second size of the passenger cassette assembly, based at least in part on the first size of the locker cassette assembly.  

24. 	(Currently Amended)  The method of claim 6, further comprising: 
causing loading of the item into a locker of the locker cassette assembly, wherein the locker includes a first locker door that opens into the passenger compartment and a second locker door opening to an exterior surface of the delivery vehicle.  

25. 	(Canceled)  

26. 	(Previously Presented)  The one or more non-transitory computer-readable media of claim 17, wherein determining the passenger cassette assembly includes determining an interior feature of the passenger compartment based at least in part on the item type of the item to be delivered.  

27. 	(Previously Presented)  The one or more non-transitory computer-readable media of claim 17, wherein determining the configuration of cassette assemblies includes: 
determining a first size of the locker cassette assembly, based at least in part on the delivery requirement; and 
determining a second size of the passenger cassette assembly, based at least in part on the first size of the locker cassette assembly.  

28. 	(Currently Amended)  The one or more non-transitory computer-readable media of claim 17, the operations further comprising: 
causing loading of the item into a locker of the locker cassette assembly, wherein the locker includes a first locker door that opens into the passenger compartment and a second locker door opening to an exterior surface of the delivery vehicle.  


29. 	(New)  The one or more non-transitory computer-readable media of claim 17, the operations further comprising: 
determining a first pick-up location associated with the item; 
determining a second pick-up location associated with a passenger; 
determining a destination location associated with the passenger; 
determining a route including the first pick-up location, the second pick-up location, and the destination location; and 
transmitting the route to the delivery vehicle.  

30. 	(New)  The one or more non-transitory computer-readable media of claim 17, wherein a vehicle body of the delivery vehicle comprises a receptacle sized to receive the locker cassette assembly and the passenger cassette assembly, and wherein the locker cassette assembly and the passenger cassette assembly are removably and non-destructively coupled within the receptacle of the vehicle body. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are directed to eligible subject matter and recite a novel method and article of manufacture involving receiving a request for item and passenger transportation, determining a configuration of a passenger cassette assembly and a locker cassette assembly to fulfill the transportation request wherein the locker cassette assembly and the passenger cassette assembly are oriented on a first and second lateral side, respectively, of a modular transportation vehicle, and assembling the modular transportation vehicle in accordance with the configuration to fulfill the transportation request. Specifically, Examiner agrees with Applicant’s arguments beginning on pg. 12 of their remarks filed on 3/23/22 that the new claims 21 and 25 filed on 3/23/22 are not taught by Hatch or any other cited prior art. Further, after thorough searching, Examiner agrees with Applicant’s arguments that the combination of elements in claims 21 and 25 are not taught by any prior art, and are therefore allowable. After discussing this agreement with Applicant over the phone, Examiner and Applicant agreed to amend claims 6 and 17 to include the limitations of the aforementioned claims 21 and 25 in order to make the entirety of the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628

/DANIEL VETTER/Primary Examiner, Art Unit 3628